
	
		IV
		House Calendar No. 242
		111th CONGRESS
		2d Session
		H. RES. 1561
		[Report No.
		  111–649]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 27, 2010
			Mr. Burgess submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		
			September 29, 2010
			Referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Directing the Secretary of Health and Human
		  Services to transmit to the House of Representatives copies of each portion of
		  any document, record, or communication in her possession consisting of or
		  relating to documents prepared by or for the Centers for Medicare &
		  Medicaid Services regarding the Patient Protection and Affordable Care Act, and
		  for other purposes.
	
	
		That the House of Representatives
			 directs the Secretary of Health and Human Services to transmit to the House of
			 Representatives, not later than 14 days after the date of the adoption of this
			 resolution, copies of each portion of any document, record, or communication,
			 including records of telephone and electronic communications, records of
			 internal discussions, and records of presentations or briefings (including
			 preliminary presentations or briefings), in the possession of the Secretary
			 consisting of, referring to, or relating to any of the following:
			(1)Documents prepared by or for the Centers
			 for Medicare & Medicaid Services Office of the Actuary regarding the
			 Patient Protection and Affordable Care Act (Public Law 111–148) or the Health
			 Care and Education Reconciliation Act of 2010 (Public Law 111–152).
			(2)Communications between any officer or
			 employee of the Centers for Medicare & Medicaid Services Office of the
			 Actuary and any person not an officer or employee of such Office regarding data
			 sources, assumptions, or methodologies used for purposes of any document
			 described in paragraph (1).
			(3)Communications to or from any officer or
			 employee of the Congressional Budget Office relating to any document described
			 in paragraph (1).
			(4)Communications to or from any officer or
			 employee of the Department of Health and Human Services relating to—
				(A)the April 22,
			 2010, report of the Chief Actuary Richard S. Foster entitled Estimated
			 Financial Effects of the Patient Protection and Affordable Care
			 Act, as Amended;
				(B)the report’s
			 impact on passage of the Patient Protection and Affordable Care Act or the
			 Health Care and Education Reconciliation Act of 2010; or
				(C)the timing of the
			 release of the report.
				
	
		September 29, 2010
		Referred to the House Calendar and ordered to be
		  printed
	
